UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7800



KEVIN DUTY, a/k/a Keith Duty,

                                            Plaintiff - Appellant,

          versus


B. B. GENTRY, Lieutenant of the Jail; SERGEANT
PRICE, Sergeant of the Jail; MS. GARRIT, Nurse
of the Jail,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-00-643-2)


Submitted:   February 8, 2001          Decided:     February 16, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Duty, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Duty appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 2000) complaint without prejudice

for failure to pay the filing fee or return the consent to payment

forms required under the Prison Litigation Reform Act.      We have

reviewed the record and the district court’s opinion and find that

this appeal is frivolous.   Accordingly, we dismiss the appeal on

the reasoning of the district court.      Duty v. Gentry, No. CA-00-

643-2 (E.D. Va. Dec. 11, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2